


Exhibit 10.22

 

CFO

 

PONIARD PHARMACEUTICALS, INC.

CHANGE OF CONTROL AGREEMENT

 

This Change of Control Agreement (this “Agreement”), dated as of February 18,
2009, is entered into by and between PONIARD PHARMACEUTICALS, INC., a Washington
corporation (as supplemented by Section 13 hereof, the “Company”), and Greg
Weaver (the “Executive”).

 

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to ensure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined in
Section 1 hereof) of the Company.  The Board believes it is imperative to
diminish the inevitable distraction of the Executive arising from the personal
uncertainties and risks created by a pending or threatened Change of Control, to
encourage the Executive’s full attention and dedication to the Company currently
and in the event of any threatened or pending Change of Control, and to provide
the Executive with reasonable compensation and benefit arrangements upon a
Change of Control.

 

In order to accomplish these objectives, the Board has caused the Company to
enter into this Agreement.

 

1.                                      Definitions

 

1.1                                 “Change of Control” shall have the
definition set forth in Appendix A hereto, which is hereby incorporated by
reference.

 

1.2                                 “Change of Control Date” shall mean the
first date on which a Change of Control occurs.

 

1.3                                 “Employment Period” shall mean the two
(2) year period commencing on the Change of Control Date and ending on the
second anniversary of such date.

 

1.4                                 “Severance Agreement” shall mean the Key
Executive Severance Agreement, dated as of the date hereof, between the parties,
as it may be amended from time to time, that provides for certain benefits
related to termination of the Executive’s employment that are unrelated to a
Change of Control.

 

2.                                      Term

 

The initial term of this Agreement (“Initial Term”) shall be for a period of one
(1) year from the date of this Agreement as first appearing above; provided,
however, that this Agreement shall automatically renew for successive additional
one (1) year periods (“Renewal Terms”) unless notice of nonrenewal is given by
either party to the other at least ninety (90) days prior to the end of the
Initial Term or any Renewal Term; and provided, further, that if a Change of
Control occurs during the Term, the Term shall automatically extend for the
duration of the

 

--------------------------------------------------------------------------------


 

Employment Period.  The “Term” of this Agreement shall be the Initial Term plus
all Renewal Terms and, if applicable, the duration of the Employment Period.  At
the end of the Term, this Agreement shall terminate without further action by
either the Company or the Executive.

 

3.                                      Employment

 


3.1                               EMPLOYMENT PERIOD

 

During the Employment Period, the Company hereby agrees to continue the
Executive in its employ or in the employ of its affiliated companies, and the
Executive hereby agrees to remain in the employ of the Company or its affiliated
companies, in accordance with the terms and provisions of this Agreement;
provided, however, that either the Company or the Executive may terminate the
employment relationship subject to the terms of this Agreement.

 


3.2                               POSITION AND DUTIES

 

During the Employment Period, the Executive’s position, authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the ninety (90) day period immediately preceding the Change of Control Date.

 


3.3                               LOCATION

 

During the Employment Period, the Executive’s services shall be performed at the
Company’s offices on the Change of Control Date at which the Executive was
employed (as of the date of this Agreement, Executive’s time is to be split
between the Company’s offices in Seattle, Washington and San Francisco,
California) or any office that is subsequently designated by the Company and is
less than thirty (30) miles from such locations.

 


3.4                               EMPLOYMENT AT WILL

 

The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company or its affiliated
companies is “at will” and may be terminated by either the Executive or the
Company or its affiliated companies at any time with or without cause. 
Moreover, if prior to the Change of Control Date, the Executive’s employment
with the Company or its affiliated companies terminates for any reason, then the
Executive shall have no further rights under this Agreement; provided, however,
that the Company may not avoid liability for any termination payments that would
have been required during the Employment Period pursuant to Section 8 hereof by
terminating the Executive prior to the Employment Period where such termination
is carried out in anticipation of a Change of Control and the principal
motivating purpose is to avoid liability for such termination payments.

 

2

--------------------------------------------------------------------------------


 

4.                                      Attention and Effort

 

During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive will devote all of the
Executive’s productive time, ability, attention and effort to the business and
affairs of the Company and the discharge of the responsibilities assigned to the
Executive hereunder, and will use the Executive’s reasonable best efforts to
perform faithfully and efficiently such responsibilities.  It shall not be a
violation of this Agreement for the Executive to (a) serve on corporate, civic
or charitable boards or committees, (b) deliver lectures, fulfill speaking
engagements or teach at educational institutions, (c) manage personal
investments, or (d) engage in activities permitted by the policies of the
Company or as specifically permitted by the Company, so long as such activities
do not significantly interfere with the performance of the Executive’s
responsibilities in accordance with this Agreement.  It is expressly understood
and agreed that to the extent any such activities have been conducted by the
Executive prior to the Employment Period, the continued conduct of such
activities (or the conduct of activities similar in nature and scope thereto)
during the Employment Period shall not thereafter be deemed to interfere with
the performance of the Executive’s responsibilities to the Company.

 

5.                                      Compensation

 

As long as the Executive remains employed by the Company during the Employment
Period, the Company agrees to pay or cause to be paid to the Executive, and the
Executive agrees to accept in exchange for the services rendered hereunder by
the Executive, the following compensation:

 


5.1                               SALARY

 

The Executive shall receive an annual base salary (the “Annual Base Salary”), at
least equal to the annual salary established by the Board or the Compensation
Committee of the Board (the “Compensation Committee”) or the Chief Executive
Officer for the fiscal year in which the Change of Control Date occurs.  The
Annual Base Salary shall be paid in substantially equal installments and at the
same intervals as the salaries of other executives of the Company are paid.  The
Board or the Compensation Committee or the Chief Executive Officer shall review
the Annual Base Salary at least annually and shall determine in good faith and
consistent with any generally applicable Company policy any increases for future
years.

 


5.2                               BONUS

 

In addition to the Annual Base Salary, the Executive shall be awarded, for each
fiscal year ending during the Employment Period, an annual performance bonus
(the “Annual Performance Bonus”) in cash at least equal to the average
annualized (for any fiscal year consisting of less than twelve (12) full months)
bonus paid or payable to the Executive by the Company and its affiliated
companies in respect of the Executive’s performance during the three fiscal
years (or such shorter period of employment) immediately preceding the fiscal
year in which the Change of Control Date occurs.  Each Annual Performance Bonus
shall be paid in the fiscal year following the fiscal year for which the Annual
Performance Bonus is awarded, but no later than

 

3

--------------------------------------------------------------------------------


 

the fifteenth day of the third month of such subsequent fiscal year, unless the
Executive shall elect to defer the receipt of the Annual Performance Bonus in
accordance with the terms of the Company’s deferred compensation program.

 

6.                                      Benefits

 


6.1                               INCENTIVE, RETIREMENT AND WELFARE BENEFIT
PLANS; VACATION

 

As long as the Executive remains employed by the Company during the Employment
Period, the Executive shall be entitled to participate, subject to and in
accordance with applicable eligibility requirements, in such fringe benefit
programs as shall be generally made available to other executives of the Company
and its affiliated companies from time to time during the Employment Period by
action of the Board (or any person or committee appointed by the Board to
determine fringe benefit programs and other emoluments), including, without
limitation, paid vacations; any stock purchase, savings or retirement plan,
practice, policy or program; and all welfare benefit plans, practices, policies
or programs (including, without limitation, medical, prescription, dental,
disability, salary continuance, employee life, group life, accidental death and
travel accident insurance plans or programs).

 


6.2                               EXPENSES

 

As long as the Executive remains employed by the Company during the Employment
Period, the Executive shall be entitled to receive prompt reimbursement for all
reasonable employment expenses incurred by the Executive in accordance with the
policies, practices and procedures of the Company and its affiliated companies
in effect for the executives of the Company and its affiliated companies during
the Employment Period.  Without limitation on the foregoing, reimbursement shall
be made no later than the end of the fourth month of the year following the year
in which the expense was incurred.

 

7.                                      Termination

 

During the Employment Period, employment of the Executive may be terminated as
follows, but, in any case, the nondisclosure provisions set forth in Section 10
hereof shall survive the termination of this Agreement and the termination of
the Executive’s employment with the Company:

 


7.1                               TERMINATION BY THE COMPANY OR THE EXECUTIVE

 

At any time during the Employment Period, the Company may terminate the
employment of the Executive with or without Cause (as defined below), and the
Executive may terminate the Executive’s employment for Good Reason (as defined
below) or for any reason, upon giving a Notice of Termination (as defined
below).

 

4

--------------------------------------------------------------------------------


 


7.2                               AUTOMATIC TERMINATION

 

This Agreement and the Executive’s employment during the Employment Period shall
terminate automatically upon the death or Total Disability of the Executive. 
The term “Total Disability” as used herein shall mean the Executive’s inability
(with such accommodation as may be required by law and which places no undue
burden on the Company), as determined by a physician selected by the Company and
acceptable to the Executive, to perform the duties set forth in Section 3.2
hereof for a period or periods aggregating twelve (12) weeks in any three
hundred sixty-five (365) day period as a result of physical or mental illness,
loss of legal capacity or any other cause beyond the Executive’s control, unless
the Executive is granted a leave of absence by the Board.  The Executive and the
Company hereby acknowledge that the duties specified in Section 3.2 hereof are
essential to the Executive’s position and that the Executive’s ability to
perform those duties is the essence of this Agreement.

 


7.3                               NOTICE OF TERMINATION

 

Any termination by the Company or by the Executive during the Employment Period
shall be communicated by a Notice of Termination to the other party given in
accordance with Section 12 hereof.  The term “Notice of Termination” shall mean
a written notice that (a) indicates the specific termination provision in this
Agreement relied upon and (b) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated.  The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company hereunder or preclude the
Executive or the Company from asserting such fact or circumstance in enforcing
the Executive’s or the Company’s rights hereunder.

 


7.4                               DATE OF TERMINATION

 

During the Employment Period, “Date of Termination” means (a) if the Executive’s
employment is terminated by reason of death, the last day of the calendar month
in which the Executive’s death occurs, (b) if the Executive’s employment is
terminated by reason of Total Disability, immediately upon a determination by
the Company of the Executive’s Total Disability, and (c) in all other cases, ten
(10) days after the date of personal delivery or mailing of the Notice of
Termination.  The Executive’s employment and performance of services will
continue during such ten (10) day period; provided, however, that the Company
may, upon notice to the Executive and without reducing the Executive’s
compensation during such period, excuse the Executive from any or all of the
Executive’s duties during such period.  Notwithstanding anything contained in
this Agreement to the contrary, the date on which a “separation from service”
(“Separation from Service”) pursuant to Section 409A of the Internal Revenue
Code of 1986, as amended (“Code Section 409A”), occurs shall be the “Date of
Termination” or termination of employment for purposes of determining the timing
of payments under this Agreement to the extent necessary to have such payments
and benefits under this Agreement be

 

5

--------------------------------------------------------------------------------


 

exempt from the requirements of Code Section 409A or comply with the
requirements of Code Section 409A.

 

8.                                      Termination Payments

 

In the event of termination of the Executive’s employment during the Employment
Period, all compensation and benefits set forth in this Agreement shall
terminate except as specifically provided in this Section 8.

 


8.1                               TERMINATION BY THE COMPANY OTHER THAN FOR
CAUSE OR BY THE EXECUTIVE FOR GOOD REASON

 

If during the Employment Period the Company terminates the Executive’s
employment other than for Cause or the Executive terminates the Executive’s
employment for Good Reason, the Executive shall be entitled to:

 

(a)                                  receive payment of the following accrued
obligations (the “Accrued Obligations”):

 

(i)                                     the Annual Base Salary through the Date
of Termination to the extent not theretofore paid;

 

(ii)                                  the product of (x) the Annual Performance
Bonus payable with respect to the fiscal year in which the Date of Termination
occurs and (y) a fraction the numerator of which is the number of days in the
current fiscal year through the Date of Termination, and the denominator of
which is three hundred sixty-five (365);

 

(iii)                               any compensation previously deferred by the
Executive (together with accrued interest or earnings thereon, if any); and

 

(iv)                              any accrued vacation pay that would be payable
under the Company’s standard policy, in each case to the extent not theretofore
paid;

 

(b)                                 have the Company pay for one (1) year after
the Date of Termination or until the Executive qualifies for comparable medical
and dental insurance benefits from another employer, whichever occurs first, the
Executive’s premiums for health insurance benefit continuation for the Executive
and the Executive’s family members, if applicable, that the Company provides to
the Executive under the provisions of the federal Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), to the extent that the Company
would have paid such premiums had the Executive remained employed by the Company
(such continued payment is hereinafter referred to as “COBRA Continuation”);

 

(c)                                  an amount as severance pay equal to one
(1) times the Annual Performance Bonus payable with respect to the fiscal year
in which the Date of Termination occurs;

 

(d)                                 an amount as severance pay equal to one
(1) times the Annual Base Salary for the fiscal year in which the Date of
Termination occurs; and

 

6

--------------------------------------------------------------------------------


 

(e)                                  immediate vesting of all outstanding stock
options previously granted to the Executive by the Company.

 


8.2                               TERMINATION FOR CAUSE OR OTHER THAN FOR GOOD
REASON

 

If during the Employment Period the Executive’s employment shall be terminated
by the Company for Cause or by the Executive for other than Good Reason, this
Agreement shall terminate without further obligation on the part of the Company
to the Executive, other than the Company’s obligation to pay the Executive
(a) the Annual Base Salary through the Date of Termination, (b)  the amount of
any compensation previously deferred by the Executive in accordance with the
terms of the Company’s deferred compensation program, and (c) any accrued
vacation pay that would be payable under the Company’s standard policy, in each
case to the extent theretofore unpaid.

 


8.3                               EXPIRATION OF TERM

 

In the event the Executive’s employment is not terminated prior to expiration of
the Term, this Agreement shall terminate without further obligation on the part
of the Company to the Executive, other than the Company’s obligation to pay the
Executive the product of (a) the Annual Performance Bonus payable with respect
to the fiscal year in which the Term expired and (b) a fraction the numerator of
which is the number of days in the current fiscal year through the end of the
Term and the denominator of which is three hundred sixty-five (365).  Such
payment will be made in the fiscal year following the fiscal year in which the
Term expired no later than the fifteenth day of the third month of such
subsequent fiscal year.

 


8.4                               TERMINATION BECAUSE OF DEATH OR TOTAL
DISABILITY

 

If during the Employment Period the Executive’s employment is terminated by
reason of the Executive’s death or Total Disability, this Agreement shall
terminate automatically without further obligation on the part of the Company to
the Executive or the Executive’s legal representatives under this Agreement,
other than the Company’s obligation to pay the Executive the Accrued Obligations
(which shall be paid to the Executive’s estate or beneficiary, as applicable in
the case of the Executive’s death) and to provide COBRA Continuation.

 


8.5                               PAYMENT SCHEDULE

 

All payments of Accrued Obligations, or any portion thereof payable pursuant to
this Section 8, other than deferred compensation pursuant to
Section 8.1(a)(iii) hereof, shall be made to the Executive within ten
(10) working days of the Date of Termination.  Deferred compensation pursuant to
Section 8.1(a)(iii) hereof shall be payable pursuant to the terms of the
deferred compensation program.  Any severance payments payable to the Executive
pursuant to Sections 8.1(c) and 8.1(d) hereof shall be made to the Executive in
a lump sum within ten (10) working days of the Date of Termination. 
Notwithstanding the preceding provisions of this Section 8, if any payment or
benefit pursuant to this Agreement constitutes a “deferral of compensation”
subject to Code Section 409A (after taking into account, to the maximum extent
possible, any applicable exemptions) (a “409A Payment”) treated as payable to a
Specified

 

7

--------------------------------------------------------------------------------


 

Employee (as defined in Section 21.1 hereof) upon Separation from Service, the
provisions of Section 21.1 hereof shall apply.  Section 8.9 hereof must be
satisfied to receive payments and benefits under this Agreement.

 


8.6                               CAUSE

 

For purposes of this Agreement, “Cause” means cause given by the Executive to
the Company and shall include, without limitation, the occurrence of one (1) or
more of the following events:

 

(a)                                  a clear refusal to carry out any material
lawful duties of the Executive or any directions of the Board or senior
management of the Company, all reasonably consistent with the duties described
in Section 3.2 hereof;

 

(b)                                 persistent failure to carry out any lawful
duties of the Executive described in Section 3.2 hereof or any directions of the
Board or senior management reasonably consistent with the duties herein set
forth to be performed by the Executive; provided, however, that the Executive
has been given reasonable notice and opportunity to correct any such failure;

 

(c)                                  violation by the Executive of a state or
federal criminal law involving the commission of a crime against the Company or
any other criminal act involving moral turpitude;

 

(d)                                 current abuse by the Executive of alcohol or
controlled substances; deception, fraud, misrepresentation or dishonesty by the
Executive; or any incident materially compromising the Executive’s reputation or
ability to represent the Company with investors, customers or the public; or

 

(e)                                  any other material violation of any
provision of this Agreement by the Executive, subject to the notice and
opportunity-to-cure requirements of Section 11 hereof.

 


8.7                               GOOD REASON

 

For purposes of this Agreement, “Good Reason” means:

 

(a)                                  the assignment to the Executive of any
duties materially inconsistent with the Executive’s position, authority, duties
or responsibilities as contemplated by Section 3.2 hereof or any other action by
the Company that results in a material diminution in such position, authority,
duties or responsibilities, excluding for this purpose an isolated and
inadvertent action not taken in bad faith and that is remedied by the Company
promptly after receipt of notice thereof given by the Executive;

 

(b)                                 any failure by the Company to comply with
any of the provisions of Section 5 or Section 6 hereof, other than an isolated
and inadvertent failure not taken in bad faith and that is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

 

(c)                                  the Company’s requiring the Executive to be
based at any office or location other than that described in Section 3.3 hereof;

 

8

--------------------------------------------------------------------------------


 

(d)                                 any failure by the Company to comply with
and satisfy Section 13 hereof; provided, however, that the Company’s successor
has received at least ten (10) days’ prior written notice from the Company or
the Executive of the requirements of Section 13 hereof; or

 

(e)                                  any other material violation of any
provision of this Agreement by the Company;

 

provided, however, that the Executive has notified the Company of such
assignment, failure, situation or violation within ninety (90) days of its
occurrence and there has been compliance with the notice and opportunity-to-cure
requirements of Section 11 hereof.

 


8.8                               EXCESS PARACHUTE LIMITATION

 

If any portion of the payments or benefits for the Executive under this
Agreement, the Severance Agreement, or any other agreement or benefit plan of
the Company (including a stock option plan) would be characterized as an “excess
parachute payment” to the Executive under Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), the Executive shall be paid any excise
tax that the Executive owes under Code Section 4999 as a result of such
characterization, such excise tax to be paid to the Executive at least ten
(10) days prior to the date that the Executive is obligated to make the excise
tax payment.  The determination of whether and to what extent any payments or
benefits would be “excess parachute payments” and the date by which any excise
tax shall be due shall be determined in writing by recognized tax counsel
selected by the Company and reasonably acceptable to the Executive.  Without
limitation on the foregoing, the payments made pursuant to this Section 8.8
shall be made no later than the end of the year following the year in which the
Executive remits such excise tax to the Internal Revenue Service.

 

8.9                               General Release of Claims

 

As a condition to receiving the payments and benefits under this Section 8 other
than Accrued Obligations set forth in Sections 8.1(a)(i) and 8.1(a)(iv) hereof,
the Executive shall execute (and not later revoke) a general release and waiver
of all claims against the Company, which release and waiver shall be in a form
acceptable to the Company, in its reasonable discretion, and delivered to the
Company no later than the seventh day of the third month of the fiscal year
following the year in which the Date of Termination occurs.  To the extent any
payment or benefit is a 409A Payment, the provisions of Section 21.3 hereof
shall apply.

 

9.                                      Representations, Warranties and Other
Conditions

 

In order to induce the Company to enter into this Agreement, the Executive
represents and warrants to the Company as follows:

 


9.1                               HEALTH

 

The Executive is in good health and knows of no physical or mental disability
that, with any accommodation that may be required by law and that places no
undue burden on the Company, would prevent the Executive from fulfilling the
Executive’s obligations hereunder.

 

9

--------------------------------------------------------------------------------


 

The Executive agrees, if the Company requests, to submit to reasonable periodic
medical examinations by a physician or physicians designated by, paid for and
arranged by the Company.  The Executive agrees that each examination’s medical
report shall be provided to the Company.

 


9.2                               NO VIOLATION OF OTHER AGREEMENTS

 

The Executive represents that neither the execution nor the performance of this
Agreement by the Executive will violate or conflict in any way with any other
agreements or obligations by which the Executive may be bound.

 

10.                               Nondisclosure; Return of Materials

 


10.1                        NONDISCLOSURE

 

Except as required by the Executive’s employment with the Company, the Executive
will not, at any time during the term of employment by the Company, or at any
time thereafter, directly, indirectly or otherwise, use, communicate, disclose,
disseminate, lecture upon or publish articles relating to any confidential,
proprietary or trade secret information of the Company without the prior written
consent of the Company.  The Executive understands that the Company will be
relying on this Agreement in continuing the Executive’s employment, paying the
Executive’s compensation, granting the Executive any promotions or raises, or
entrusting the Executive with any information that helps the Company compete
with others.

 


10.2                        RETURN OF MATERIALS

 

All documents, records, notebooks, notes, memoranda, drawings or other documents
made or compiled by the Executive at any time, or in the Executive’s possession,
including any and all copies thereof, shall be the property of the Company and
shall be held by the Executive in trust and solely for the benefit of the
Company, and shall be delivered to the Company by the Executive upon termination
of employment or at any other time upon request by the Company.

 

11.                               Notice and Cure of Breach

 

Whenever a breach of this Agreement by either party is relied upon as
justification for any action taken by the other party pursuant to any provision
of this Agreement, other than clause (a), (b), (c) or (d) of Section 8.6 hereof,
before such action is taken, the party asserting the breach of this Agreement
shall give the other party at least twenty (20) days’ prior written notice of
the existence and the nature of such breach before taking further action
hereunder and shall give the party purportedly in breach of this Agreement the
opportunity to correct such breach during the twenty (20) day period.

 

12.                               Form of Notice

 

Every notice required by the terms of this Agreement shall be given in writing
by serving the same upon the party to whom it was addressed personally or by
registered or certified mail,

 

10

--------------------------------------------------------------------------------


 

return receipt requested, at the address set forth below or at such other
address as may hereafter be designated by notice given in compliance with the
terms hereof:

 

If to the Executive:

Greg Weaver

 

9129 143rd Avenue SE

 

Newcastle, Washington 98059

 

 

If to the Company:

Poniard Pharmaceuticals, Inc.

 

300 Elliott Avenue West, Suite 500

 

Seattle, Washington  98119

 

Attn:  Chief Executive Officer

 

 

With a copy to:

Perkins Coie LLP

 

1201 Third Avenue, Suite 4800

 

Seattle, Washington  98101-3099

 

Attn:  James R. Lisbakken

 

Except as set forth in Section 7.4 hereof, if notice is mailed, such notice
shall be effective upon mailing.

 

13.                               Assignment

 

This Agreement is personal to the Executive and shall not be assignable by the
Executive.

 

The Company shall assign to and require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all the business and/or assets of the Company to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.  As used in this Agreement, “Company” shall mean Poniard
Pharmaceuticals, Inc. and any affiliated company or successor to its business
and/or assets as aforesaid that assumes and agrees to perform this Agreement by
contract, operation of law, or otherwise.  All the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the parties hereto and their respective successors and permitted assigns.

 

14.                               Waivers

 

No delay or failure by any party hereto in exercising, protecting or enforcing
any of its rights, titles, interests or remedies hereunder, and no course of
dealing or performance with respect thereto, shall constitute a waiver thereof. 
The express waiver by a party hereto of any right, title, interest or remedy in
a particular instance or circumstance shall not constitute a waiver thereof in
any other instance or circumstance.  All rights and remedies shall be cumulative
and not exclusive of any other rights or remedies.

 

11

--------------------------------------------------------------------------------

 

15.                               Amendments in Writing

 

No amendment, modification, waiver, termination or discharge of any provision of
this Agreement, or consent to any departure therefrom by either party hereto,
shall in any event be effective unless the same shall be in writing,
specifically identifying this Agreement and the provision intended to be
amended, modified, waived, terminated or discharged and signed by the Company
and the Executive, and each such amendment, modification, waiver, termination or
discharge shall be effective only in the specific instance and for the specific
purpose for which given.  No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by the Company and the Executive.

 

16.                               Applicable Law

 

This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the State of Washington, without regard to any
rules governing conflicts of laws.

 

17.                               Arbitration; Attorneys’ Fees

 

Except in connection with enforcing Section 10 hereof, for which legal and
equitable remedies may be sought in a court of law, any dispute arising under
this Agreement shall be subject to arbitration.  The arbitration proceeding
shall be conducted in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (the “AAA Rules”) then in effect, conducted by
one arbitrator either mutually agreed upon or selected in accordance with the
AAA Rules.  The arbitration shall be conducted in King County, Washington, under
the jurisdiction of the Seattle office of the American Arbitration Association. 
The arbitrator shall have authority only to interpret and apply the provisions
of this Agreement, and shall have no authority to add to, subtract from or
otherwise modify the terms of this Agreement.  Any demand for arbitration must
be made within sixty (60) days of the event(s) giving rise to the claim that
this Agreement has been breached.  The arbitrator’s decision shall be final and
binding, and each party agrees to be bound by the arbitrator’s award, subject
only to an appeal therefrom in accordance with the laws of the State of
Washington.  Either party may obtain judgment upon the arbitrator’s award in the
Superior Court of King County, Washington.

 

If it becomes necessary to pursue or defend any legal proceeding, whether in
arbitration or court, in order to resolve a dispute arising under this
Agreement, the prevailing party in any such proceeding shall be entitled to
recover its reasonable costs and attorneys’ fees.  To the extent necessary to
prevent the Executive from being subject to any additional tax pursuant to Code
Section 409A(a)(1)(B), any amounts payable to the Executive pursuant to this
paragraph shall be paid in no event later than the year following the year
during which such costs and fees were incurred.

 

12

--------------------------------------------------------------------------------


 

18.                               Severability

 

If any provision of this Agreement shall be held invalid, illegal or
unenforceable in any jurisdiction, for any reason, including, without
limitation, the duration of such provision, its geographical scope or the extent
of the activities prohibited or required by it, then, to the full extent
permitted by law, (a) all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intent of the parties hereto as nearly as may be possible, (b) such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision hereof, and (c) any court or
arbitrator having jurisdiction thereover shall have the power to reform such
provision to the extent necessary for such provision to be enforceable under
applicable law.

 

19.                               Entire Agreement

 

Except as described in Section 23 hereof, this Agreement constitutes the entire
agreement between the Company and the Executive with respect to the subject
matter hereof, and all prior or contemporaneous oral or written communications,
understandings or agreements between the Company and the Executive with respect
to such subject matter are hereby superseded and nullified in their entireties,
except that the Proprietary Information and Invention Agreement between the
Company and the Executive shall continue in full force and effect to the extent
not superseded by Section 10 hereof.

 

20.                               Withholding

 

The Company may withhold from any amounts payable under this Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

 

21.                               409A Interpretation Provision

 

The parties intend that this Agreement and the payments and benefits provided
hereunder be exempt from the requirements of Code Section 409A to the maximum
extent possible, whether pursuant to the short-term deferral exception described
in Treasury Regulation Section 1.409A-1(b)(4), the involuntary separation pay
plan exception described in Treasury Regulation Section 1.409A-1(b)(9)(iii), or
otherwise.  To the extent Code Section 409A is applicable to this Agreement, the
parties intend that this Agreement comply with the deferral, payout and other
limitations and restrictions imposed under Code Section 409A.  Notwithstanding
anything herein to the contrary, this Agreement is intended to be interpreted
and operated to the fullest extent possible so that the payments and benefits
under this Agreement either shall be exempt from the requirements of  Code
Section 409A or shall comply with the requirements of such provision; provided,
however, that notwithstanding anything to the contrary in this Agreement in no
event shall the Company be liable to the Executive for or with respect to any
taxes, penalties or interest that may be imposed upon the Executive pursuant to
Code Section 409A.

 

13

--------------------------------------------------------------------------------


 


21.1                        PAYMENTS TO SPECIFIED EMPLOYEES

 

To the extent that any payment or benefit pursuant to this Agreement constitutes
a 409A Payment treated as payable upon Separation from Service, then, if on the
date of the Executive’s Separation from Service, the Executive is a Specified
Employee, then to the extent required for the Executive not to incur additional
taxes pursuant to Code Section 409A, no such 409A Payment shall be made to the
Executive earlier than the earlier of (a) six (6) months after the Executive’s
Separation from Service or (b) the date of the Executive’s death.  Should this
Section 21 result in the delay of benefits, any such benefit shall be made
available to the Executive by the Company during such delay period at the
Executive’s expense.  Should this Section 21.1 result in a delay of payments or
benefits to the Executive, on the first day any such payments or benefits may be
made without incurring additional tax pursuant to Code Section 409A (the “409A
Payment Date”), the Company shall make such payments and provide such benefits
as provided for in this Agreement, provided that any amounts that would have
been payable earlier but for the application of this Section 21.1 as well as
reimbursement of the amount the Executive paid for benefits pursuant to the
preceding sentence, shall be paid in a lump sum on the 409A Payment Date.  For
purposes of this Section 21.1, the term “Specified Employee” shall have the
meaning set forth in Code Section 409A, as determined in accordance with the
methodology established by the Company.

 

21.2                        Reimbursements

 

For purposes of complying with Code Section 409A and without extending the
payment timing otherwise provided in this Agreement, taxable reimbursements
under this Agreement, subject to the following sentence and to the extent
required to comply with Code Section 409A, will be made no later than the end of
the calendar year following the calendar year the expense was incurred.  To the
extent required to comply with Code Section 409A, any taxable reimbursements and
any in-kind benefit under this Agreement will be subject to the following: 
(a) payment of such reimbursements or in-kind benefits during one calendar year
will not affect the amount of such reimbursements or in-kind benefits provided
during any other calendar year (other than for medical reimbursement
arrangements as excepted under Treasury Regulation
Section 1.409A-3(i)(1)(iv)(B) solely because the arrangement provides for a
limit on the amount of expenses that may be reimbursed under such arrangement
over some or all of the period the arrangement remains in effect); (b) such
right to reimbursements or in-kind benefits is not subject to liquidation or
exchange for another form of compensation to the Executive; and (c) the right to
reimbursements under this Agreement will be in effect for the lesser of the time
specified in this Agreement or ten (10) years plus the lifetime of the
Executive.  Any taxable reimbursements or in-kind benefits shall be treated as
not subject to Code Section 409A to the maximum extent provided by Treasury
Regulation Section 1.409A-1(b)(9)(v) or otherwise under Code Section 409A.

 

21.3                        Release

 

Subject to Section 21.1 hereof, (a) to the extent that the Executive is required
to execute and deliver a release to receive a 409A Payment and (b) this
Agreement provides for such 409A

 

14

--------------------------------------------------------------------------------


 

Payment to be provided prior to the 55th day following the Executive’s
Separation from Service, such 409A Payment will be provided upon the 55th day
following the Executive’s Separation from Service, provided that the release in
the form acceptable to the Company, in its reasonable discretion, has been
executed, delivered and effective prior to such time.  To the extent there is a
delay in providing a 409A Payment because of the provisions of this
Section 21.3, interest for the delay and the opportunity for the Executive to
pay for benefits in the interim with subsequent reimbursement from the Company
shall be provided in a manner consistent with that set forth in Section 21.1
hereof.  If a release is required for a 409A Payment and such release is not
executed, delivered and effective by the 55th day following the Executive’s
Separation from Service, such 409A Payment shall not be provided to the
Executive to the extent that providing such 409A Payment would cause such 409A
Payment to fail to comply with Code Section 409A.

 

21.4                        No Acceleration; Separate Payments

 

No 409A Payment payable under this Agreement shall be subject to acceleration or
to any change in the specified time or method of payment, except as otherwise
provided under this Agreement and consistent with Code Section 409A.  If under
this Agreement, a 409A Payment is to be paid in two or more installments, for
purposes of Section 409A, each installment shall be treated as a separate
payment.

 

22.                               Counterparts

 

This Agreement may be executed in counterparts, each of which counterparts shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

23.                               Coordination With Severance Agreement

 

The Severance Agreement that the parties are entering into contemporaneously
with this Agreement provides for certain forms of severance and benefit payments
in the event of termination of the Executive’s employment.  This Agreement is in
addition to the Severance Agreement and in no way supersedes or nullifies the
Severance Agreement.  Nevertheless, it is possible that termination of
employment by the Company or by the Executive may fall within the scope of both
agreements.  In such event, payments made to the Executive under Section 8.1
hereof shall be coordinated with payments made to the Executive under
Section 5.1 of the Severance Agreement as follows:

 

(a)                                  Accrued Obligations under this Agreement
shall be paid first, in which case Accrued Obligations need not be paid under
the Severance Agreement;

 

(b)                                 COBRA Continuation under this Agreement
shall be provided first, in which case COBRA Continuation need not be provided
under the Severance Agreement;

 

(c)                                  the severance payment required under
Section 8.1(d) hereof shall be paid first in connection with a Change of Control
that constitutes a change in ownership or effective control of the Company or in
the ownership of a substantial portion of the assets of the Company within the
meaning of subsection (a)(2)(A)(v) of Code Section 409A, in which case only that
portion of

 

15

--------------------------------------------------------------------------------


 

any severance payment required under Section 5.1(c) of the Severance Agreement
that is in excess of the severance payment required under Section 8.1(d) hereof
shall be paid in accordance with the provisions of the Severance Agreement; and

 

(d)                                 the severance payment required under
Section 8.1(d) hereof (and paid pursuant to Section 8.5 hereof) need not be paid
to the extent a severance payment is made under Section 5.1(c) of the Severance
Agreement in connection with a Change of Control that does not constitute a
change in ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company within the meaning of
subsection (a)(2)(A)(v) of Code Section 409A, i.e., the credit from
Section 5.1(c) of the Severance Agreement is applied to the amount due under
Section 8.1(d) hereof and therefore only that portion of any severance payment
required under Section 8.1(d) hereof that is in excess of the total severance
payment required under Section 5.1(c) of the Severance Agreement shall be paid
in accordance with the provisions of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement
effective on the date first set forth above.

 

 

PONIARD PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Anna Lewak Wight

 

 

Name:

Anna Lewak Wight

 

 

Its:

Vice President, Legal

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

By:

/s/ Greg Weaver

 

 

Name:

Greg Weaver

 

16

--------------------------------------------------------------------------------


 

APPENDIX A

 

For purposes of this Agreement, a “Change of Control” shall mean:

 

(a)                                  A “Board Change” that, for purposes of this
Agreement, shall have occurred if a majority (excluding vacant seats) of the
seats on the Board are occupied by individuals who were neither (i) nominated by
a majority of the Incumbent Directors nor (ii) appointed by directors so
nominated.  An “Incumbent Director” is a member of the Board who has been either
(i) nominated by a majority of the directors of the Company then in office or
(ii) appointed by directors so nominated, but excluding, for this purpose, any
such individual whose initial assumption of office occurs as a result of either
an actual or threatened election contest (as such terms are used in former
Rule 14a-11 of Regulation 14A promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person (as hereinafter
defined) other than the Board; or

 

(b)                                 The acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act)
(a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of (i) twenty percent (20%) or more of
either (A) the then outstanding shares of Common Stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”), in the case
of either subclause (A) or (B) of this clause (i), which acquisition is not
approved in advance by a majority of the Incumbent Directors, or
(ii) thirty-three percent (33%) or more of either (A) the Outstanding Company
Common Stock or (B) the Outstanding Company Voting Securities, in the case of
either subclause (A) or (B) of this clause (ii), which acquisition is approved
in advance by a majority of the Incumbent Directors; provided, however, that the
following acquisitions shall not constitute a Change of Control:  (x) any
acquisition by the Company, (y) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (z) any acquisition by any corporation pursuant to
a reorganization, merger or consolidation, if, following such reorganization,
merger or consolidation, the conditions described in clauses (i), (ii) and
(iii) of subsection (c) of this Appendix A are satisfied; or

 

(c)                                  Approval by the shareholders of the Company
of a reorganization, merger or consolidation, in each case, unless, immediately
following such reorganization, merger or consolidation, (i) more than sixty
percent (60%) of, respectively, the then outstanding shares of common stock of
the corporation resulting from such reorganization, merger or consolidation and
the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such reorganization, merger or consolidation in
substantially the same

 

--------------------------------------------------------------------------------


 

proportion as their ownership immediately prior to such reorganization, merger
or consolidation of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (ii) no Person (excluding the
Company, any employee benefit plan (or related trust) of the Company or such
corporation resulting from such reorganization, merger or consolidation and any
Person beneficially owning, immediately prior to such reorganization, merger or
consolidation, directly or indirectly, thirty-three percent (33%) or more of the
Outstanding Company Common Stock or the Outstanding Company Voting Securities,
as the case may be) beneficially owns, directly or indirectly, thirty-three
percent (33%) or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such reorganization, merger or
consolidation or the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors, and (iii) at least a majority of the members of the board of
directors of the corporation resulting from such reorganization, merger or
consolidation were the Incumbent Directors at the time of the execution of the
initial agreement providing for such reorganization, merger or consolidation; or

 

(d)                                 Approval by the shareholders of the Company
of (i) a complete liquidation or dissolution of the Company or (ii) the sale or
other disposition of all or substantially all the assets of the Company, other
than to a corporation with respect to which immediately following such sale or
other disposition, (A) more than sixty percent (60%) of, respectively, the then
outstanding shares of common stock of such corporation and the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by all or substantially all the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
the Outstanding Company Voting Securities immediately prior to such sale or
other disposition in substantially the same proportion as their ownership,
immediately prior to such sale or other disposition, of the Outstanding Company
Common Stock and the Outstanding Company Voting Securities, as the case may be,
(B) no Person (excluding the Company, any employee benefit plan (or related
trust) of the Company or such corporation and any Person beneficially owning,
immediately prior to such sale or other disposition, directly or indirectly,
thirty-three percent (33%) or more of the Outstanding Company Common Stock or
the Outstanding Company Voting Securities, as the case may be) beneficially
owns, directly or indirectly, thirty-three percent (33%) or more of,
respectively, the then outstanding shares of common stock of such corporation or
the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors, and (C) at
least a majority of the members of the board of directors of such corporation
were approved by a majority of the Incumbent Directors at the time of the
execution of the initial agreement or action of the Board providing for such
sale or other disposition of the Company’s assets.

 

2

--------------------------------------------------------------------------------
